Citation Nr: 0427642	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-06 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left knee disability, status post meniscectomy, with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
left knee instability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
December 1985.

The veteran was granted service connection in an April 1986 
rating decision for a left knee disability, characterized as 
status post meniscectomy with lateral instability and 
degenerative joint disease.  A 20 percent disability rating 
was assigned.  In a February 1987 rating decision, the RO 
recharacterized the disability as left knee, status post 
meniscectomy, with traumatic arthritis.  The disability 
rating was reduced to 10 percent.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied the veteran's claim 
for an increased rating for status post meniscectomy of the 
left knee with traumatic arthritis.  The RO also granted 
service connection for left knee instability;
a 10 percent disability rating was assigned.  See 38 C.F.R. § 
4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994) [under VA regulations, separate disabilities 
arising from a single disease entity are to be rated 
separately].  The veteran perfected an appeal of that 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has appealed the separate 10 percent ratings 
which are currently assigned for service-connected 
disabilities of his left knee, namely status post 
meniscectomy with traumatic arthritis (Diagnostic Code 5010) 
and left knee instability (Diagnostic Code 5257).  See 
VAOPGCPREC 23-97 [arthritis and instability of the knee may 
be rated separately].  
Reasons for remand

The Veterans Claims Assistance Act of 2000
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [codified as 
amended at 38 U.S.C. § 5107(a)], requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board notes that 
there has been no VCAA compliance letter issued regarding the 
increased rating issues on appeal.

A recent decision of the Federal Circuit held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. § 
5103(b).  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, - 
7305, -7316 (Fed. Cir., May 1, 2003).  Thus, if the record 
has a procedural defect with respect to notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Medical examination

The Board notes that the last VA compensation and pension 
examination afforded the veteran was in February 2001.  The 
veteran has stated that his left knee condition has worsened 
since that time.  In addition, the veteran's representative 
has specifically contended that the February 2001 VA 
examination was inadequate.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Proscelle v. Derwinski, 2 Vet. App. 629 (1992), a 
four-year period had elapsed since the veteran's last medical 
examination of his service-connected disability and his claim 
for an increased rating.  The Court found that before the 
claim could be fairly adjudicated, a medical examination to 
determine the current level of disability was required.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
[where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Because the veteran indicated that his 
service-connected condition has worsened, the Board finds 
that a current examination is necessary to reach a decision 
on this claim.

Accordingly, for the reasons stated above, this issue is 
REMANDED to VBA for the following actions:

1. VBA should send the veteran and his 
representative a VCAA notice letter 
regarding the issues on appeal.  VBA 
should specifically request that the 
veteran identify or provide any recent 
medical records concerning examination or 
treatment of his left knee disabilities.  
VBA should obtain any records identified 
by the veteran and associate them with 
the veteran's claims folder, or advise 
the veteran to obtain such records 
himself, as appropriate.

2. VBA should then schedule the veteran 
for a VA examination to determine the 
current nature and severity of his 
service-connected left knee disabilities.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The examination report 
should set forth all objective findings 
regarding the veteran's service-connected 
left knee disabilities, including range 
of motion measurements.  The examiner 
should comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and pain motion or pain 
with use of the right knee.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.

3. VBA must then readjudicate the issues 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
should be given an appropriate 
opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



